Whitfield, J.,
dissenting. — A court of equity should not entertain a bill for an injunction against a tax collector who threatens to seize and sell personal property for the non-payment of taxes, except in rare cases, where the property is peculiarly valuable and cannot be compensated adequately in damages. This is true, even if the officer is acting without lawful authority, as such seizure is a mere- trespass, remedial by. action at law. Where an injunction is prayed on the ground of irreparable injury, the bill of complaint should allege facts to enable the court to determine whether the.injury will be irreparable. A mere general allegation that the injury will be irreparable is not sufficient. When the facts alleged do not show that irreparable injury will be sustained, an injunction should be granted. H. W. Metcalf Co. v. Martin, 54 Fla.. 531, 45 South. Rep. 463, 127 Am. St. *352Rep. 149. See also Bryan v. Long, 14 Fla. 366; Baldwin v. Tucker, 16 Fla. 258; Crawford v. Bradford, 23 Fla. 404, 2 South. Rep. 782; Odlin v. Woodruff, 31 Fla. 160, 12 South. Rep. 227; City of Jacksonville v. Massey Business College, 47 Fla. 339, 36 South. Rep. 432; Florida Packing & Ice Co. v. Carney, 49 Fla. 293, 38 South. Rep. 602; Williams v. Peeples, 48 Fla. 316, 37 South. Rep. 572; Hendry v. Whidden, 48 Fla. 268, 37 South. Rep. 571; Wordehoff v. Evers, 18 Fla. 339; Finnegan v. City of Fernandina, 15 Fla. 379; King v. Gwynn, 14 Fla. 32; Town of Orange City v. Thayer, 45 Fla. 502, 34 South. Rep. 573; Singer Sewing Mach. Co. of New Jersey v. Benedict, 229 U. S. 481, 33 Sup. Ct. Rep. 942; Bismarck Water, Supply Co. v. Barnes, 30 N. D. 555, 153 N. W. Rep. 454, L. R. A. 1916-A 965 and notes.-
The allegations as to the peculiar nature and value of the range cattle and of the difficulty of distinguishing separate ownerships of cattle bearing complainant’s marks and brands do not show that an irreparable injury would result from a tax sale any more than 'from a voluntary sale of portions of the range cattle. 'Fraud is not shown. . , ■